



Exhibit 10.3


EXECUTION VERSION








REPLACEMENT FACILITY AMENDMENT


dated as of


February 21, 2017,


among


CONTINENTAL BUILDING PRODUCTS OPERATING COMPANY, LLC,




THE LENDER PARTY HERETO


and


CREDIT SUISSE AG,
as Administrative Agent


------------
CITIGROUP GLOBAL MARKETS INC.,
and
CREDIT SUISSE SECURITIES (USA) LLC
as Joint Lead Arrangers
and
Joint Bookrunners









--------------------------------------------------------------------------------





This REPLACEMENT FACILITY AMENDMENT, dated as of February 21, 2017 (this “First
Amendment”), to the Amended and Restated Credit Agreement, dated as of August
18, 2016 (as further amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
Continental Building Products, Inc., a Delaware corporation (including any
Successor Holdings, “Holdings”), Continental Building Products Operating
Company, LLC, a Delaware limited liability company (including any Successor
Borrower, the “US Borrower”), Continental Building Products Canada Inc., a
Canadian federal corporation (including its permitted successors, the “Canadian
Borrower” and, together with the US Borrower, the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders and as issuing banks and Credit Suisse AG, as administrative
agent and collateral agent (together with its successors in such capacities,
the “Administrative Agent”) is made pursuant to Section 2.24 of the Credit
Agreement. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Amended Credit Agreement.
PRELIMINARY STATEMENTS
The US Borrower has requested that the Credit Agreement be amended pursuant to
Section 2.24 thereof to replace, in full, all Term Loans outstanding immediately
prior to the effectiveness of this First Amendment (the “Existing Term Loans”)
with a replacement tranche of term loans (the “Replacement Term Loans”), and
which Replacement Term Loans shall have the same terms (other than to the extent
expressly provided otherwise in this First Amendment) under the Loan Documents
as the Existing Term Loans.
The Person identified as the “Replacement Term Lender” on Schedule A hereto (the
“Replacement Term Lender”) (a) will be deemed to have irrevocably agreed to the
terms of this First Amendment and to have irrevocably committed to make the
Replacement Term Loans to the US Borrower on the First Amendment Effective Date
in the full amount set forth opposite the name of the Replacement Term Lender on
Schedule A hereto and (b) upon the First Amendment Effective Date, will make
such Replacement Term Loans to the US Borrower. The aggregate proceeds of the
Replacement Term Loans will be used to replace, in full, all Existing Term Loans
and pay related fees, costs and expenses, on the terms and subject to the
conditions set forth herein.
To accomplish the foregoing (a) the US Borrower, the Administrative Agent and
the Replacement Term Lender are willing to amend the Credit Agreement pursuant
to Section 2.24 thereof as set forth below (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”) and (b) the Replacement Term Lender is
willing to provide the Replacement Term Loans, which will replace, in full, all
Existing Term Loans, in each case, on the First Amendment Effective Date, on the
terms and subject to the conditions set forth herein and in the Amended Credit
Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------







SECTION 1.
Amendments to Credit Agreement. The US Borrower, the Administrative Agent and
the Replacement Term Lender hereby agree that the Credit Agreement shall be
amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following new defined terms in proper alphabetical order:
“Existing Term Loans”: as defined in the First Amendment.
“First Amendment”: that certain Replacement Facility Amendment, dated as of
February 21, 2017, among the US Borrower, the Administrative Agent and the
Lenders party thereto.
“First Amendment Effective Date”: the date of satisfaction of the conditions
precedent referred to in Section 4 of the First Amendment.
“Replacement Term Loans”: as defined in the First Amendment.
(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Applicable Margin” in its entirety to
read as follows:
“(a) with respect to Term Loans, the rate per annum equal to (i) for ABR Loans,
1.50%, and (ii) for Eurocurrency Loans, 2.50%, and”.
(c) Section 2.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Repayment of Term Loans. The Term Loan of each Term Loan Lender shall be repaid
in consecutive quarterly installments on each of last Business Day of each
March, June, September and December (each, a “Term Loan Installment Date”),
commencing on March 31, 2017, each of which shall be in an amount equal to such
Lender’s Term Loan Percentage multiplied by an amount equal to 0.25% of the
original principal amount of the Term Loan Facility as of the First Amendment
Effective Date; provided that the final principal repayment installment of the
Term Loans repaid on the Term Loan Maturity Date shall be, in any event, in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
(d) Section 2.12 of the Credit Agreement is hereby amended by amending and
restating clause (e) in its entirety to read as follows:
“(e) In the event that, prior to the date that is six (6) months after the First
Amendment Effective Date, the US Borrower (i) makes any repayment, prepayment,
purchase or buyback of Term Loans in connection with any Repricing Event or
(ii) effects any amendment of this Agreement resulting in a Repricing Event, the
US Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Loan Lenders (including any Non-Consenting Lender)
(x) in the case of clause (i), a prepayment premium of 1.0% of the aggregate
principal amount of the Term Loans so being prepaid, repaid or purchased and (y)
in the case of clause (ii), an amount equal to 1.0% of the aggregate principal
amount of the applicable Term Loans outstanding immediately prior to such
amendment that are subject to such Repricing Event.





--------------------------------------------------------------------------------





(e) Section 3.14 of the Credit Agreement is hereby amended by adding the
following new sentence immediately after the last sentence thereof:
“The proceeds of all Replacement Term Loans (as defined in the First Amendment)
made on the First Amendment Effective Date will be used on the First Amendment
Effective Date to (a) repay, in full, all principal of all Existing Term Loans
(as defined in the First Amendment) and (b) pay fees, costs and expenses
incurred in connection with the Replacement Term Loans, in each case on the
terms and subject to the conditions set forth in the First Amendment.”
SECTION 2.
Replacement Term Lender; Replacement Term Loans; Administrative Agent
Authorization.

(a) Replacement Term Lender. Subject to the terms and conditions set forth
herein and in the Credit Agreement, the Replacement Term Lender (i) irrevocably
agrees to the terms of this First Amendment and (ii) irrevocably commits to
make, on the First Amendment Effective Date, Replacement Term Loans in the full
amount set forth opposite the name of the Replacement Term Lender on Schedule A
hereto. The Replacement Term Lender further acknowledges and agrees that, as of
and on the First Amendment Effective Date, it shall be a “Lender”, a “Term Loan
Lender” and an “Additional Lender” under, and for all purposes of, the Amended
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.
(b) Replacement Term Loans.
(i)As of the First Amendment Effective Date, the Replacement Term Loans shall be
“Term Loans” and “Replacement Term Loans” under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents. The Replacement Term
Loans shall have the same terms as the Existing Term Loans outstanding
immediately prior to the First Amendment Effective Date, other than to the
extent expressly provided otherwise in this First Amendment. Without limiting
the foregoing, the Replacement Term Loans (A) shall rank on a pari passu basis
in right of payment and security with the Obligations in respect of the
Revolving Credit Commitments and (B) shall have the same maturity date as the
Existing Term Loans outstanding immediately prior to the First Amendment
Effective Date.
(ii)On the First Amendment Effective Date, the Net Cash Proceeds of all
Replacement Term Loans, if any, shall be applied in accordance with Section 3.14
of the Amended Credit Agreement. Notwithstanding anything herein or in the
Amended Credit Agreement to the contrary, the aggregate principal amount of the
Replacement Term Loans shall not exceed the aggregate principal amount of the
Existing Term Loans outstanding immediately prior to the First Amendment
Effective Date (plus the amount of fees, costs and expenses incurred in
connection with the Replacement Term Loans).
(iii)The Replacement Term Loans shall initially be Eurocurrency Term Loans with
an Interest Period commencing on the First Amendment Effective Date and ending
on the date specified by the US Borrower in the applicable Borrowing Request
delivered by it pursuant to Section 4(a)(viii) below; provided that the initial
Interest Period with respect to any Eurocurrency Borrowing made on the First
Amendment Effective Date may be for such period specified in the applicable
Borrowing Request that is reasonably acceptable to the Administrative Agent.
(iv)The US Borrower and the Administrative Agent hereby consent to any
assignments made by the Replacement Term Lender or any affiliate thereof to the
Persons included in the list of allocations separately provided to the US
Borrower and the Administrative Agent (or any Approved Funds or Affiliate of
such Persons) in connection with the primary syndication of the Replacement Term
Loans.





--------------------------------------------------------------------------------





(c) Administrative Agent Authorization. The US Borrower and the Replacement Term
Lender hereby authorize the Administrative Agent to (i) determine all amounts,
percentages and other information with respect to the Loans of each Lender,
which amounts, percentages and other information may be determined only upon
receipt by the Administrative Agent of the signature pages of the Replacement
Term Lender (and each Consent to Replacement Facility Amendment) and (ii) enter
and complete all such amounts, percentages and other information in the Amended
Credit Agreement or scheduled thereto, as appropriate. The Administrative
Agent’s determination and entry and completion shall be conclusive evidence of
the existence, amounts, percentages and other information with respect to the
obligations of the US Borrower under the Amended Credit Agreement, in each case,
absent manifest error.
SECTION 3. Representations and Warranties. In order to induce the other parties
hereto to enter into this First Amendment, the US Borrower hereby represents and
warrants to each of the Replacement Term Lender and the Administrative Agent
that, as of the First Amendment Effective Date: The US Borrower has the
organizational power and authority, and the legal right, to enter into this
First Amendment and to carry out the transactions contemplated by, and perform
its obligations under, this First Amendment, the Amended Credit Agreement and
the other Loan Documents;
(b)The US Borrower has taken all necessary organizational action to authorize
the execution, delivery and performance of this First Amendment, the Amended
Credit Agreement and the other Loan Documents;
(c)This First Amendment has been duly executed and delivered on behalf of the US
Borrower and constitutes a legal, valid and binding obligation of the US
Borrower, enforceable against the US Borrower in accordance with its terms,
except as enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and
(d)Each of the representations and warranties made by any Loan Agreement Party
in or pursuant to the Loan Documents are true and correct in all material
respects on and as of the First Amendment Effective Date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specified date, in which case such representations and warranties are true
and correct in all material respects as of such earlier date; provided that, in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or Material Adverse Effect.
SECTION 4. Conditions to Effectiveness of this First Amendment.
(a) The effectiveness of this First Amendment shall become effective on the
first date (the “First Amendment Effective Date”) on which the following
conditions precedent are satisfied:
(i)The Administrative Agent shall have received (i) this First Amendment,
executed and delivered by the US Borrower, the Administrative Agent and the
Replacement Term Lender and (ii) a written instrument reasonably satisfactory to
the Administrative Agent, executed and delivered by each Loan Agreement Party,
pursuant to which each Loan Agreement Party (other than the US Borrower)
consents to this First Amendment and the Replacement Term Loans and agrees that
the Guarantee and Collateral Agreement and the other Security Documents to which
it is party will continue to apply in respect of the Amended Credit Agreement
(the “Reaffirmation Agreement”);
(ii)(A) The aggregate principal amount of the Replacement Term Loans shall be
equal to the aggregate principal amount of the Existing Term Loans outstanding
on the First Amendment Effective Date immediately prior to the effectiveness of
this First Amendment (plus the amount of fees, costs and expenses incurred in
connection with the Replacement Term Loans), and (B) the US Borrower shall have,
concurrently with the making of the Replacement Term Loans paid all accrued and
unpaid interest and other amounts, if any, on the aggregate principal amount of
the Existing Term Loans;





--------------------------------------------------------------------------------





(iii)All fees and expenses in connection with this First Amendment or under any
other Loan Document or other agreement with the US Borrower relating to the
transactions contemplated hereby (including reasonable and documented
out-of-pocket legal fees and expenses required to be paid by the US Borrower
pursuant to Section 9.3(a) of the Amended Credit Agreement) payable by the US
Borrower on or before the First Amendment Effective Date shall have been paid to
the extent then due; provided that any such expenses shall be required to be
paid, as a condition precedent to the First Amendment Effective Date, only to
the extent invoiced at least one (1) Business Day prior to the First Amendment
Effective Date;
(iv)The Administrative Agent shall have received a solvency certificate in the
form of Exhibit J to the Credit Agreement from a Responsible Officer of the US
Borrower with respect to the solvency of the US Borrower and its Subsidiaries,
on a consolidated basis, after giving effect to this First Amendment and the
transactions contemplated hereby;
(v)The Administrative Agent shall have received a duly executed officer’s
certificate of the US Borrower certifying, as of the First Amendment Effective
Date, that (A) each of the representations and warranties set forth in Section 3
above are true and correct on and as of the First Amendment Effective Date and
(B) no Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to this First Amendment and the transactions
contemplated hereby, or will result therefrom;
(vi)The Administrative Agent shall have received the following:
(A) a copy of a short form certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each Loan
Agreement Party is organized, dated reasonably near the First Amendment
Effective Date, certifying that such Loan Agreement Party is duly organized and
in good standing or full force and effect under the laws of such jurisdiction;
and
(B) a certificate of the Secretary or Assistant Secretary of the US Borrower and
each Loan Agreement Party party to the Reaffirmation Agreement, dated the First
Amendment Effective Date and certifying (1) (x) that attached thereto is a true
and complete copy of the by-laws, or operating, management or partnership
agreement of such Loan Agreement Party as in effect on the First Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (2) below or (y) that the by-laws, or operating,
management or partnership agreement of such Loan Agreement Party provided in the
certificate delivered on the Closing Date are still in effect, (2) (x) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors, board of managers or members of other governing body, as
applicable, of such Loan Agreement Party authorizing the execution, delivery and
performance of the this First Amendment and the borrowings hereunder, in the
case of the US Borrower, and any Loan Documents to which each such Loan
Agreement Party is a party, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect or (y) that the
resolutions adopted by the board of directors, board of managers or members of
other governing body, as applicable, of such Loan Agreement Party in connection
with the entry into the Credit Agreement on the Closing Date have not been
modified, rescinded or amended and are in full force and effect, and (3) (x) as
to the incumbency and specimen signature of each officer executing this First
Amendment or any other Loan Document or any other document delivered in
connection herewith on behalf of such Loan Agreement Party or (y) that the
incumbency and specimen signature of each officer executing this First Amendment
provided on the Closing Date have not changed;
(vii)The Administrative Agent shall have received the legal opinion of Gibson,
Dunn & Crutcher LLP, counsel to Holdings, the US Borrower and certain of its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent (on behalf of any Person that will





--------------------------------------------------------------------------------





become a Lender of the Replacement Term Loans and is not a Lender immediately
prior to the First Amendment Effective Date); and
(viii)Delivery of a Borrowing Request pursuant to Section 2.9 of the Credit
Agreement.
(b) The borrowing of the Replacement Term Loans pursuant to this First Amendment
shall constitute a representation and warranty by the US Borrower as of the
First Amendment Effective Date that the conditions contained in Section 4.2 of
the Credit Agreement have been satisfied.
SECTION 5. Miscellaneous.
(a) Waiver of Integral Multiple Requirement. The requirement in Section 2.24(a)
of the Credit Agreement that the Replacement Term Loans are incurred in an
integral multiple of $1,000,000 is hereby waived in respect of the Replacement
Term Loans contemplated by this First Amendment. Each holder of Existing Term
Loans that executes and delivers a Consent to Replacement Facility Amendment in
respect of this First Amendment on or prior to the First Amendment Effective
Date (which holders constitute the Required Lenders under the Credit Agreement
as in effective immediately prior to the First Amendment Effective Date) will be
deemed to have consented to the waiver contained in this Section 5(a).
(b) Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)On and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this First Amendment.
(ii)This First Amendment shall constitute a “Replacement Facility Amendment”
pursuant to Section 2.24 of the Credit Agreement under, and for all purposes of
the Credit Agreement and the other Loan Documents. This First Amendment is a
Loan Document as defined in the Credit Agreement.
(iii)Except as specifically amended by this First Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iv)The execution, delivery and performance of this First Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
(v)This First Amendment shall constitute the notice required under
Section 2.24(c) of the Credit Agreement.
(c) Headings. Section and subsection headings used herein are for convenience of
reference only, are not part of this First Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
(d) Integration, Applicable Law and Waiver of Jury Trial. The provisions of
Sections 9.7 (Severability), 9.9 (Governing Law; Jurisdiction; Consent to
Service of Process) and 9.10 (Waiver of Right to Trial by Jury) of the Credit
Agreement shall apply with like effect to this First Amendment.
(e) Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be effective as delivery of a manually executed counterpart of
this First Amendment.
(f) Effectiveness. This First Amendment shall become effective on the First
Amendment Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(g) Post-Effective Requirements. Within 90 days after the First Amendment
Effective Date (or (x) within 180 days after the First Amendment Effective Date
with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) in connection with the entry into the
Replacement Term Loans under the Amended Credit Agreement, or (y) by such later
date as the





--------------------------------------------------------------------------------





Administrative Agent in its sole discretion may permit), subject to clause (11)
of the definition of the term “Excluded Assets”, the US Borrower shall deliver,
with respect to each Mortgage encumbering a Mortgaged Property, (i) an amendment
or an amendment and restatement thereof (or a new mortgage, if reasonably
required to perfect a first lien security interest in the applicable Mortgaged
Property) (each, a “Mortgage Amendment”) approved by local counsel reasonably
acceptable to the Administrative Agent, setting forth such changes as are
reasonably necessary to reflect that the lien securing the Obligations under the
Amended Credit Agreement encumbers such Mortgaged Property and to further grant,
preserve, protect, confirm and perfect the lien and security interest thereby
created and perfected; (ii) for all Mortgaged Properties, date down and
modification endorsements to the mortgagee’s title policies reflecting the
Mortgage Amendment in respect of each of the Mortgaged Properties, in each case,
reflecting that there are no encumbrances affecting the Mortgaged Properties
except as permitted under the Amended Credit Agreement, and in each case in form
and substance reasonably satisfactory to the Administrative Agent, (iii) a
favorable opinion of local counsel in each jurisdiction in which a Mortgage
Property is located for the benefit of the Administrative Agent with respect to
the enforceability of the mortgage as amended, together with such other opinions
as the Administrative Agent shall require, and in form and substance reasonably
acceptable to the Administrative Agent (it being understood and agreed that the
form and substance of the opinions previously delivered in connection with the
Mortgages are reasonably acceptable) and (iv) such further documents,
instruments, acts or agreements as the Administrative Agent may reasonably
request to affirm, secure, renew or perfect the liens of the Mortgages as
amended; provided, that a Mortgage Amendment with respect to any particular
Mortgaged Property and the related documentation set forth in clauses (ii),
(iii) and (iv) above shall not be required to the extent that local counsel
reasonably acceptable to the Administrative Agent has confirmed in an e-mail
that no Mortgage Amendment is required in order for the Mortgaged Property to
secure the Replacement Term Loans and other extensions of credit thereunder. For
the avoidance of doubt, it is understood and agreed that US Borrower’s
satisfaction of the foregoing requirements (i) through (iv) with respect to any
Mortgaged Property shall also deemed to be a satisfaction of any and all
obligations under Section 4.1(k)(A)-(B) of the Credit Agreement, if any, with
respect to such Mortgaged Property. The US Borrower shall also provide flood
determinations and flood insurance as required by Regulation H with respect to
each Mortgaged Property reasonably acceptable to the Administrative Agent (it
being understood and agreed that US Borrower shall not be required to provide
any information in excess of that which was previously provided in connection
with the Amended Credit Agreement).












[Signature pages follow]















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.


CONTINENTAL BUILDING PRODUCTS OPERATING COMPANY, LLC
By: _/s/ Dennis Schemm_________________
Name: Dennis Schemm
Title: Senior Vice President and Chief Financial Officer












































































[Signature Page to Replacement Facility Amendment]





--------------------------------------------------------------------------------











CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent
By: __/s/ Mikhail Faybusovich_________
Name: Mikhail Faybusovich
Title: Authorized Signatory


By: __/s/ Warren Van Heyst___________
Name: Warren Van Heyst
Title: Authorized Signatory






























































[Signature Page to Replacement Facility Amendment]







--------------------------------------------------------------------------------





CITIBANK, N.A., individually and as the Replacement Term Lender
By: __/s/ Justin Tichauer_______________
Name: Justin Tichauer
Title: Managing Director
















































































[Signature Page to Replacement Facility Amendment]











--------------------------------------------------------------------------------





SCHEDULE A


Replacement Term Loan Commitments


Replacement Term Lender
Replacement Term Loans
Citibank, N.A.
$273,625,000
TOTAL
$273,625,000








